Exhibit 10.25

 

December 3, 2003

 

Mr. Marc Underwood

971 Hart Road

Fairview, TX 75069

 

Dear Marc,

 

The purpose of this letter is to set forth the terms and conditions of the
agreement which we have reached in connection with the termination of your
employment with Microtune, Inc. (“MICROTUNE”). We feel that it is in the best
interest of both yourself and MICROTUNE if the resignation of your position is
done under circumstances that do not reflect adversely on either yourself or
MICROTUNE. Therefore, we have agreed to allow you to resign your position at
MICROTUNE as Vice President, Human Resources in exchange for our agreement to
provide you the Separation benefits outlined herein.

 

While this document is drafted in letter form, it is intended to be a legally
binding agreement which we have reached in connection with the matters outlined
herein. Therefore, for and in good consideration of the mutual covenants and
promises contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged by both you and
MICROTUNE, Marc Underwood and Microtune, Inc. hereby agree as follows:

 

  1.   Resignation from MICROTUNE. You agree to submit your voluntary
resignation from Microtune, Inc. upon the completion and of the tasks identified
on Exhibit A attached hereto (the “Identified Tasks”), which is currently
estimated to be by January 15, 2004. In the event you obtain new employment
prior to the completion of the Identified Tasks, you will agree to resign in
accordance with normal resignation procedures. If you have not obtained new
employment prior to the completion of the Identified Tasks, you will receive
severance as described in Section 7 of this Agreement. You will not accrue any
vacation days after completion of the Identified Tasks and will not have any job
responsibilities after that date. You will be paid out your remaining accrued
vacation, if any, on a paycheck to be delivered on your last day of employment.

 

  2.   Other Agreements. You will agree to fully comply with the terms and
conditions of the Invention Assignment and Confidentiality Agreement between you
and Microtune dated July 15, 2002. In this regard, you acknowledge that you have
legal obligations and responsibilities regarding your activities after the
termination of your employment. By signing this letter, you acknowledge the
existence and validity of the Agreement.

 

  3.   Nonsolicitation. You agree not to solicit or assist any entity in the
solicitation of MICROTUNE employees for a period of two (2) years from the date
of this Agreement. For purposes of this Agreement, solicitation includes
providing names and/or qualifications to an entity by which you are employed or
have an ownership interest in, or any outside recruiting agency such an entity
has contracted with. The term “MICROTUNE employee” shall include former
MICROTUNE employees until such individual has been off the MICROTUNE payroll for
120 days.

 

  4.   Announcement of Resignation. With regard to third parties, MICROTUNE and
you agree to announce that the scope of the VP or HR position has become much
less significant due to the

 

 



--------------------------------------------------------------------------------

 

reduction in the size of the company, and it was concluded by both the Marc and
the company, that a VP of Human Resources was not required at MICROTUNE through
the foreseeable future.

 

  5.   Comments Regarding MICROTUNE. You agree not to provide any derogatory
comments to any third party regarding MICROTUNE, its management, or any prior or
ongoing clients projects taking place. Microtune will also agree to not provide
any derogatory comments to any third party regarding your employment or the
circumstances surrounding your departure.

 

  6.   Voluntary Severance Compensation. In exchange for the covenants and
promises that you have made in this agreement, including but not limited to the
Release of All Claims in paragraph 8, MICROTUNE agrees to severance compensation
in the form of six months’ salary continuation. During the six months severance
period, you will receive medical and dental benefits and your existing stock
options will continue to vest. In the event that you obtain employment prior to
the completion of the six month severance period, you will receive a lump sum
payment equal to the remaining amount of compensation to which you are entitled,
less applicable taxes and withholding, and all medical and dental benefits, as
well as stock vesting, will stop. You acknowledge that you have no other claims
for compensation, vacation pay, bonus, or other incentive payments than those
specified in this Section with the exception of any open expense statements
approved, but not yet processed.

 

  7.   Release of All Claims. You agree that, in exchange for the amounts
provided to you under this Agreement (to which you are not entitled except
pursuant to this Agreement), you waive and release, and promise never to assert,
any claims of any kind or nature whatsoever, in law or equity, known or unknown,
direct and indirect, that you have, or might in the future have, against
MICROTUNE and its predecessors, subsidiaries, affiliates, associates, owners,
divisions, representative, related entities, officers, directors, shareholders,
partners, insurers, employee benefit plans (and their trustee, administrators
and other fiduciaries), attorneys, agents and employees, arising from or related
to your employment with MICROTUNE and/or the termination thereof. You understand
that the claims you are waiving, releasing, and promising not to assert include,
but are not limited to, claims arising under federal, state and local statutory
and common law, including but not limited to claims under Texas Labor Code,
Title 2, Chapter 21, Subchapters A-G, Sections 21.001 et seq., as amended, Title
VII of the Civil Rights Act of 1964, as amended, the Age Discrimination in
Employment Act, the Americans with Disabilities Act, the Employee Retirement
Income and Security Act, the Family Care and Medical Leave Act, claims for
breach of contract and/or of the implied covenant of good faith and fair
dealing, infliction of emotion distress, misrepresentation, fraud and under any
other statutory or common law claim relating to employment. Furthermore, you
agree and understand that the claims you are waiving, releasing and promising
never to assert include claims that you now know or have reason to know exist,
as well as those that you do not presently have any reason to know, believe or
suspect. Finally, you acknowledge that you have been given the opportunity to
seek legal counsel of your own choosing before executing this document. The
releases in this paragraph shall not apply to any disputes arising out of a
breach of this Agreement, or claims related to events occurring after that date
of this Agreement which are not governed by this Agreement.

 

  8.   Release of Age Discrimination Claims/Acceptance of Agreement. You agree
to waive any rights or claims arising our of federal Age Discrimination in
Employment Act, 29 U.S.C. § 621, et seq. In connection therewith, you
acknowledge the following: (1) you have been advised to consult with an
attorney; (2) you have twenty-one (21) days to consider this Agreement; and (3)
you may revoke this Agreement at any time during the first seven (7) days
following the execution of this Agreement. This Agreement will not become
effective or effective or enforceable until the seven (7) day period has
expired. You may accept this settlement set forth herein by returning this
signed

 



--------------------------------------------------------------------------------

 

Agreement of the Company. This waiver must be returned to Microtune, Inc., 2201
10th Street, Plano, TX 75074, ATTN: James A. Fontaine.

 

  9.   Enforcement. You acknowledge that the restrictions and agreements
contained in this Agreement are necessary for the protection of MICROTUNE in a
highly competitive business and that any breach of any of the provisions of this
Agreement will cause MICROTUNE irreparable damage for which there is no adequate
remedy at law, and for which MICROTUNE could not be adequately or reasonably
compensated for in monetary damages. Accordingly, you consent to the issuance of
an injunction in favor of MICROTUNE, where MICROTUNE has acted upon reasonable
information concerning the potential breach, to enjoin the breach of any
covenant of yours contained in this Agreement by any court of competent
jurisdiction. Nothing contained in this paragraph shall be in limitation of any
other rights or remedies which MICROTUNE may have at law or in equity should you
breach the terms of this Agreement.

 

  10.   Governing Law & Severability. You and MICROTUNE agree that Texas law
shall govern the construction, interpretation and enforcement of this Agreement,
and that if any provisions, or portion thereof, of this Agreement shall for any
reason be held to be invalid or unenforceable or to be contrary to public policy
or any law, then the remainder of this Agreement shall not be affected thereby.

 

  11.   Terms Confidential. You and MICROTUNE agree to keep the terms and
conditions of this Agreement confidential and further agree to not disclose its
terms to any third party, provided however, that the terms and conditions
contained herein may be disclosed, as necessary, to your personal attorney or
accountant.

 

  12.   Compliance with Insider Trading Policy. You agree to comply with the
MICROTUNE Insider Trading and Tipping Policy, including any blackout period,
until the Form 10-K for fiscal year ended December 31, 2003 has been filed. You
should consult with an attorney of your choice after that date to determine any
continuing obligations you may have with respect to insider trading regulations.

 

  13.   No Admission of Wrongdoing. It is understood and agreed that neither
this Agreement, nor any provision of the Agreement, shall be deemed to be,
constitute or should be construed as, an admission of liability or wrongdoing by
you or by MICROTUNE.

 

  14.   Entire Agreement. You and MICROTUNE agree that no promises or
representations were or are made which do not appear written in this Agreement;
that this Agreement contains the entire agreement between us and supersedes any
and all previous verbal or written promises, representations, agreements,
negotiations and discussions between us; that neither of us is relying on any
representation or promise that does not appear in this Agreement; that this
Agreement is the result of negotiations between us after the opportunity to
consult with counsel of our own respective choosing; and that this Agreement
cannot be terminate or changed except by a writing signed by you and a duly
authorized representative of MICROTUNE.

 

If this letter adequately outlines the terms and conditions of the agreement we
have reached in regard to the matters contained herein, we ask that you please
signify your acceptance by executing a counterpart original of this letter where
indicated below.

 



--------------------------------------------------------------------------------

Despite our decision to terminate our employment relationship, we sincerely
appreciate your prior service to Microtune, Inc. and we wish you well in the
future.

 

Sincerely,

Microtune, Inc.

BY:   /s/    James A. Fontaine    

--------------------------------------------------------------------------------

   

James A. Fontaine

Chief Executive Officer and President

 

 

AGREED AND ACCEPTED:

/s/    Marc Underwood

--------------------------------------------------------------------------------

Marc Underwood

 



--------------------------------------------------------------------------------

EXHIBIT A

 

IDENTIFIED TASKS

 

1)   Propose, coordinate, communicate and enroll employees in the 2004 Benefit
Plans

 

2)   Help to manage and execute the San Diego restructuring effort to include
assistance in the administrative downsizing of the facility (ongoing)

 

3)   Continue to source qualified candidates for the position of IC Design
Director. Coordinate interviews with interested and qualified candidates when
requested to do so by the organization (ongoing)

 

4)   Continue to provide other HR assistance per position requirements and as
requested by management (ongoing)

 